Since I do not feel that summary judgment should have been granted to the appellees, I dissent as to the disposition of the first assignment of error.
Paragraph seven of the lease, set forth in toto in the opinion above, includes the following language:
"* * * If said rent * * * shall be in arrears and unpaid for over 30 days, Lessors shall give written notice to Lessee oftheir intent to declare a default under the lease. * * *" (Emphasis added.)
The lease, as written, requires notice of the intent to declare a default, not written notice specifying all the particularities of the default.
The majority opinion seems to me to rewrite the actual terms of the lease, thereby avoiding harsh results for Borden of the sloppy conduct of some Borden employees in the handling of the lease payments due the Gallaghers.
This lease, as most leases, presumes that a lessee knows when it has not paid the rent. Therefore, the lessee does not need the lessor to tell it each and every monthly payment which has not been made. As a result, the lease provides only for notice that the default remedy is to be pursued.
Construing the facts before the trial court most favorably to the Gallaghers, as the trial court was required to do in ruling upon a motion for summary judgment, Borden knew that the December rent had never been received by the Gallaghers and, therefore, that Borden was in default as to the rent for December. The records before the trial court indicated that the rent check generated after the notice of the intent to declare a default was computer-generated and was generated reflecting a former address for the Gallaghers. The Gallaghers testified, via depositions which were before the court, that they never received the December rent check and that they advised Borden of the fact in January 1991 by telephone, well before the notice of intent to declare a default was received by Borden. Further, Borden should be presumed to know, or at least had the ready ability to determine, that the check it claims was sent for the month of December had never cleared Borden's checking account.
The resulting factual scenario is that Borden sent the December rent check to the wrong address so that the check was never received by the Gallaghers. Borden sent no rent checks whatsoever for the months of January and February (perhaps because the December check was returned to Borden and therefore Borden knew its computer was sending the rent checks to an inaccurate address). Borden did not correct the problem when expressly advised in January by the *Page 192 
Gallaghers that neither the December nor the January rent had been paid. Then, when the written notice of intent to declare a default was received from an attorney representing the Gallaghers, Borden paid only a portion of the rent due.
Under the circumstances, I believe that Borden was not entitled to a summary judgment declaring that it had cured the default in accordance with the terms of the lease. Therefore, I believe that the first assignment of error should be sustained and the cause should be remanded for trial.
As to the resolution of the second and third assignments of error, I fully concur.